Citation Nr: 1333521	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  13-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to restoration of a 20 percent rating for degenerative joint disease at L4-5, status post threaded cage fusion with chronic low back pain and sciatica, effective August 1, 2010.

2.  Entitlement to an increased rating for degenerative joint disease at L4-5, status post threaded cage fusion with chronic low back pain and sciatica, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to an increased rating for degenerative joint disease at 
L4-5, status post threaded cage fusion with chronic low back pain and sciatica is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO granted service connection for a lumbar spine disability and assigned an initial 20 percent rating, effective May 29, 1999, under the criteria then in effect for rating intervertebral disc syndrome under former Diagnostic Code 5293.

2.  Effective September 23, 2002 and September 26, 2003, VA revised the criteria for evaluating disorders of the spine, including intervertebral disc syndrome.

3.  The May 2010 rating decision reduced the rating of the Veteran's service-connected lumbar spine disability from 20 percent disabling to 10 percent disabling, effective August 1, 2010, under the current criteria for intervertebral disc syndrome set forth in Diagnostic Code 5243.

4.  The reduction made in the May 2010 rating decision applied new criteria not previously used.


CONCLUSION OF LAW

The May 2010 rating decision reducing the Veteran's rating for his service-connected lumbar spine disability from 20 percent disabling to 10 percent disabling, without compliance with the requirements set forth in 38 U.S.C.A. § 1155 (West 2002), is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.951(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores a 20 percent rating for the Veteran's lumbar spine disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify and assist is necessary.

In a July 1999 rating decision, service connection was granted for a lumbar spine disability with sciatica, an initial 20 percent rating assigned under Diagnostic Code 5293, effective May 29, 1999.  

Since that time, the schedular criteria for rating spine disabilities were amended twice.  The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 2002).  Effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-58 (August 27, 2003); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In January 2010, the RO determined that a routine future examination for the Veteran's lumbar spine disability should be scheduled; that examination was scheduled for April 2010.  The consequent examination report documents the Veteran's report of pain, stiffness, spasms, and radiating pain 2-3 times per month, but no bladder or bowel impairment, use of assistive devices, or limitations to walking; ranges of motion included flexion to 65 degrees and extension to 20 degrees, with no additional loss of range of motion with repetitive testing.  Based on this medical evidence, the May 2010 rating decision reduced the rating of the Veteran's lumbar spine disability to 10 percent disabling, effective August 1, 2010, based on the rating criteria of Diagnostic Code 5243 that were effective September 26, 2003.  

The RO's application of new criteria to reduce the lumbar spine disabling rating from 20 percent disabling to 10 percent disabling, using the new criteria set forth in Diagnostic Code 5243, is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).  The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.

Where a disability rating is reduced, but the amount of compensation is not reduced, 38 C.F.R. § 3.105(e) does not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  Here, however, the RO also failed to comply with the substantive provisions of 38 C.F.R. § 3.344 for a disability rating in effect for more than five years.  Thus, the Board reiterates that the reduction is void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

As the RO improperly reduced the Veteran's lumbar spine disability rating based on the revised regulations, instead of the regulations in effect at the time of previously determined disability rating (similar to the RO's actions in Fugere), the Board finds that the reduction in this case is void ab initio.  The 20 percent rating is restored effective the date of the reduction, i.e., August 1, 2010.


ORDER

Restoration of a 20 percent rating for the Veteran's service-connected lumbar spine disability, effective August 1, 2010, is granted, subject to the regulations governing payment of monetary benefits.


REMAND

As noted above, a July 1999 rating decision granted service connection for the Veteran's lumbar spine disability, noting that it was also manifested by chronic low back pain and sciatica.  In February 2009, the Veteran claimed "entitlement to service connection for sciatica."  In a March 2009 statement in support of his claim, he asserted that his lumbar spine disability had worsened such that a separate rating for sciatica was warranted, especially in light of a March 2009 magnetic resonant imaging test (MRI) showing herniated lumbar discs.  The January 2010 rating decision appears to have taken the Veteran's February 2009 claim as one for an increased rating for the lumbar spine disability, as it denied a separate rating for sciatica and continuing the 20 percent assigned rating for the lumbar spine disability.  The Veteran's October 2010 statement specifically asserted entitlement to a separate rating for sciatica and provides lay evidence in support of such an assertion.  

Liberally construing the Veteran's October 2010 statement, the Board finds that it constitutes a timely notice of disagreement to the January 2010 rating decision.  See Collaro v. West, 136 F.3d 1304, 1308 (Fed.Cir.1998).  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is required so that the Veteran may be issued a Statement of the Case with respect to this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to an increased rating for degenerative joint disease at L4-5, status post threaded cage fusion with chronic low back pain and sciatica is REMANDED for the following action:

After physically or electronically associating any pertinent, outstanding records for both issues on appeal, provide a Statement of the Case, and notifying the Veteran of his appellate rights, with respect to the issue of entitlement to an increased rating for degenerative joint disease at L4-5, status post threaded cage fusion with chronic low back pain and sciatica, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


